DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 17th, 2021 has been entered. Claims 1-4, 7, and 13-21 remain pending in the application. Applicant’s amendments to the Abstract and specification have overcome each and every objection set forth in the Non-Final Office Action mailed October 18th, 2021, except for the drawings.
Applicant has included amendments to the specification and the examiner deems them acceptable.
Claims 5-6, and 8-12 have been cancelled by applicant.

Response to Arguments
Applicant’s arguments, see Applicants Arguments/Remarks, filed 11/17/2021, with respect to Claims 1 and 21 under 35 USC 103 ( Page 2, Para 2) have been considered but are moot because the new ground of rejection does not rely on the specific combination of references as reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amended claim 1 and new claim 21 have been rejected additionally by US Patent 1993157 issued to Fullen.
Dependent claims 2-4, 7, 13-20 are also rejected due to their dependencies.
Because all the new grounds of rejection are necessitated by applicant’s amendment, the instant office action has been made final.


Drawings
The drawings are objected to because
Figures don’t show removable laundry section mentioned in claim 17. For examination purposes the removable laundry section is any section that can be removed from the storage bag.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 13, 16, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2006/0096821 Embodiment 1 figure 1 by McKaba (Here forth “McKaba 1”) in view of US Publication 2006/0096821 Embodiment 2 figure 2 by McKaba (Here forth “McKaba 2”), US Publication US2018/0263345 by Meersschaert (Here forth “Meersschaert”), and  US Patent 6,464,098 issued to Henson ( Here forth “Henson”), and US Patent 1993157 issued to Fullen (Here forth “Fullen”).
Regarding claim 1, McKaba 1 discloses: A collapsible foldable storage package (10) comprising: an outer body (Figure A) with a top cover (Figure A) and a bottom (Figure A, the bottom end of outer body); said outer body (Figure A) is connected to said top cover (Figure A) with a top cover zipper (Figure A); 
[Not Taught: Front opening]
said outer body has a front opening, a top, left side, a right side, a front side and a back side; 
a plurality of dividers partition shelfs (Figure A) between said top cover (Figure A)  and said bottom cover (Figure A) connected with said left side (Figure A), right side (Figure A) and said back side (Figure A) whereby said left side (Figure A), right side (Figure A) and said back side (Figure A) fold the increase and decrease a space (Abstract lines 5-6, shelves are collapsible)  between each of said plurality of dividers (Figure A);
[Not Taught: pant hanger and multiple upper rod hooks]
said outer body has a pair of upper of rod hooks and at least one lower pants rods, 
[Not Taught: slidable hooks on strap]
each of said at least two hooks connect to said collapsible foldable storage package with at least one strap wherein each of said at least two hooks are configured to slide along each respective said strap wherein each of said at least two hooks are configured to center on their respective strap to suspend (Para 17 lines 3-4), 
[Not Taught: Front opening]
and said front opening is formed when the foldable hanging bag is unfolded.

    PNG
    media_image1.png
    368
    635
    media_image1.png
    Greyscale

Figure A- Examiner annotated Figure 1 of McKaba
But McKaba 1 does not expressly disclose multiple rod hooks. McKaba 2 teaches: said outer body (Figure A) has a pair of upper of rod hooks (Figure A)

    PNG
    media_image2.png
    468
    520
    media_image2.png
    Greyscale

Figure B- Examiner annotated Figure 2 of McKaba
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba 1, and McKaba 2 before them, when the application was filed, to have modified the bag of McKaba 1 to include a pair of hooks, as taught by McKaba 2, to releasably secure the hanging organizer to a door to provide support means (Paragraph 20 lines 5-7), thereby advantageously allowing the user to hang the bag up in different ways, in a larger variety of places.
McKaba 1, as modified, does not expressly disclose said outer body has a front opening. Meersschaert teaches: said outer body has a front opening (Figure C), a top (Figure C), left side (Figure C), a right side (Figure C), a front side (Figure C)and a back side (Figure C); said front opening (Figure C) is formed when the foldable hanging bag is unfolded.

    PNG
    media_image3.png
    408
    550
    media_image3.png
    Greyscale

Figure C-Examiner Annotated Figure 3 of Meersschaert

It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba 1, McKaba 2, and Meersschaert before them, when the application was filed, to have modified the bag of McKaba 1 and McKaba 2 to have a front opening, as taught by Meersschaert, to include a front opening that forms additional storage pocket or compartment to store items.
McKaba 1 does not expressly disclose a pant hanger. Henson teaches: said outer body has a pair of upper of rod hooks and at least one lower pants rods (26)
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba 1 as modified above, and Henson before them, when the application was filed, to have modified the bag of McKaba 1 as modified to include a lower pant rods, as taught by Henson, to have dowel rods that can hold items, such as pants, in a hanging position for easy access and use by the use (Column 3 lines 46-50).
McKaba 1, as modified,  does not expressly disclose a multiple upper rod hooks that can slide on a strap. Fullen teaches: each of said at least two hooks (20) connect to said collapsible foldable storage package with at least one strap (19) wherein each of said at least two hooks (20) are configured to slide along each respective said strap (Fig 2, the hooks are slidable on the straps as the straps are adjustable) wherein each of said at least two hooks (20) are configured to center on their respective strap (Fig 2, the hooks will naturally center on the strap after the strap is adjusted, and hook is pulled forward to hook) to suspend said collapsible foldable storage package on a closet rod and are configured Appl. No. 16/703,736Page 6 of 11Amendment dated 11/16/2021Reply to Office action Dated Oct 18, 2021to slid on said respective strap (Fig 2, the hooks are slidable on the straps as the straps are adjustable).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba 1 as modified above, and Fullen before them, when the application was filed, to have modified the bag of McKaba 1 as modified above, to further include hooks attached to straps, as taught by Fullen, so that the distance between where the hook is attached and the actual hanging bag can be adjusted according to the user’s needs.
Regarding claim 3, McKaba 1 further discloses: wherein said collapsible folding storage package further includes at least one layer of horizontal baffle(s) (Figure A, the baffles are the divider partitions that help to form the compartments)
Regarding claim 4, McKaba 1 further discloses: wherein said collapsible folding storage package further includes at least one hanging bag (Figure A) with at least one storage bag (Figure A).
Regarding claim 7, McKaba 1 further discloses: wherein a bottom includes a zipper (Figure A) that allows a bottom cover to open (Paragraph 23 lines 11-12).
Regarding claim 13, McKaba 1 discloses: wherein said outer body (Figure A) is configured with a zippered flap (Figure A) that is configured to enclose said plurality of dividers partition shelfs (Figure A) within said outer body (Figure A).
Regarding claim 16, McKaba 1, as modified above, does not expressly disclose side or front pockets being included. Henson teaches: the bag further includes at least one front pocket or at least one side pocket (15).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba 1 as modified, when the application was filed, to have modified the bag of McKaba 1 to include hooks attached to straps, as taught by Henson, to include pockets for organizing and storing other items (Column 2 lines 3-6).
Regarding claim 18, McKaba 1, as modified above, does not expressly disclose the package including at least one handle. Meersschaert teaches: wherein said collapsible foldable storage package further includes at least one handle (Figure C) on at least one side (Figure C, handle is on front side).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba 1 as modified above, when the application was filed, to have modified the bag of McKaba 1 to include a handle, as taught by to have a handle that allows the user a way to hold and transport the foldable storage bag.
Regarding claim 19, McKaba 1, as modified above, does not expressly disclose a collapsible foldable storage package that includes a plurality of zippers. Meersschaert teaches: wherein said collapsible foldable storage package includes a plurality of zippers (Figure C).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba 1 as modified above, when the application was filed, to have modified the bag of McKaba 1 to include a plurality of zippers, as taught by Meersschaert, to include a plurality of zippers to releasably secure the cover of the storage bag to the outer body and releasably secure the front opening to prevent contents from falling out during transport.
Regarding claim 20, McKaba 1, as modified above, does not expressly disclose at least one of said plurality of zippers has a zipper pull. Meersschaert teaches: wherein at least one of said plurality of zippers (Figure C) has a zipper pull (Figure C).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba 1 as modified above, when the application was filed, to have modified the bag of McKaba 1 to include a zipper pull, as taught by Meersschaert to include a plurality of zippers to releasably secure the cover of the storage bag to the outer body and releasably secure the front opening to prevent contents from falling out during transport, and zipper pulls to make the opening and closing of the zippers convenient.
Regarding claim 21, McKaba 1, as modified above, does not expressly disclose that the hooks can rotate flat for storage or desired orientation. Fullen teaches: wherein each of said two hooks (20) are secured to their respective said strap (Fig 2, hooks 20 are attached to adjustable straps 19) with a pivot (Fig 2, the connector portion of the hook is slidable, and is the pivot for the hook to move along the strap) whereby each said hook is configured to rotate flat for storage or rotate to a (Fig 2, as the strap is flexible and adjustable, and the hook is adjustable on the strap, thereby being able to rotate flat for storage and placement) on said closet rod or over said door.
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba 1 as modified above, when the application was filed, to have modified the bag of McKaba 1 to include a hook that could rotate flat, as taught by Fullen for storage and placement to advantageously be able to store the bag when not in use.

Claims 2, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McKaba 1, McKaba 2, Meersschaert, Henson, and Fullen in further view of Publication US2015/0150348 by Wax (Here forth “Wax”).
Regarding claim 2, McKaba 1, as modified above, does not expressly disclose: a collapsible folding storage package that further includes least a pair of front and rear buckles that are length adjustable. Wax teaches: wherein said collapsible folding storage package further includes least a pair of front and rear buckles (28, 31, 33) that are length adjustable (Paragraph 24 lines 13-17).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba 1 as modified above and Wax, when the application was filed, to have modified the bag of McKaba 1 include a pair of front and rear buckles that are length adjustable, as taught by Wax to secure the hanging bag within the storage bag when the storage bag needs to be transported.

Regarding claim 14, McKaba 1, as modified above, does not expressly disclose: at least a pair of front and rear buckles are configured to retain said collapsible foldable storage package in a (28, 31, and 33) are configured to retain said collapsible foldable storage package in a collapsed configuration.
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba 1 as modified above, when the application was filed, to have modified the bag of McKaba 1 include to include a pair of front and rear buckles that are length adjustable, as taught by Wax to secure the hanging bag within the collapsible foldable storage bag when in the collapsed configuration and the storage bag needs to be transported.
Regarding claim 15, McKaba 1, as modified above, does not expressly disclose at least a pair of front and rear buckles are length to secure clothing within said collapsible foldable storage package. Wax teaches: said at least a pair of front and rear buckles (28, 31, and 33) are length to secure clothing within said collapsible foldable storage package (buckles 31, 33 and straps 28 secure 22 over the items in 30 to secure items in compartment).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba 1 as modified above, when the application was filed, to have modified the bag of McKaba 1 to include a pair of front and rear buckles that are length adjustable, as taught by Wax to secure the hanging bag within the collapsible foldable storage bag when in the collapsed configuration and the storage bag needs to be transported.

Claim 17 isMcKaba 1, McKaba 2, Meersschaert, Henson, and Fullen in further view of US Publication 20080083592 by Mangano (Here forth “Mangano”).
Regarding claim 17, McKaba 1, as modified above, does not expressly disclose the foldable storage package has a removable laundry section. Mangano teaches: the bag further includes a removable laundry section (172, any drawer or bag that can hold clothes and is removable is a removable laundry section).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba 1 as modified above, when the application was filed, to have modified the bag of McKaba 1 to include drawers within the compartments of the foldable storage bag, that is removable from the compartment, as taught by Mangano, to store clothes to allow for dirty clothes to be easily removed from the storage bag.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
International Publication DE202006002375 by Festo AG & Co(Fig 1: hooks, pockets, can hook to closet rod);
US Patent 3552529 issued to Marshall (Fig 1: pant rod).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday through Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733             
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731